  8:20-cv-00155-RGK-PRSE Doc # 9 Filed: 07/17/20 Page 1 of 2 - Page ID # 31




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                     Plaintiff,                              8:20CV155

      vs.
                                                 MEMORANDUM AND ORDER
MICHAEL MYER, Director of DCCC;
CAPTAIN WEST, Captain of DCCC;
LT. SWECRCK, SGT. MOSS, CO. II
MCNEIL, CO. II GILLESPIE, CO. II
GENO, CO. II JACKSON, BETSY
BROWN, and STORE CLERK FOR
DCCC,

                     Defendants.


       This matter is before the court on case management. On July 13, 2020, the
court received notice that Plaintiff was no longer incarcerated at Douglas County
Corrections (“DCC”). (Filing 8 at CM/ECF p. 2, Case No. 8:20CV249.) Plaintiff
indicated in a filing in 8:20CV249 (filing 5 at CM/ECF p. 3, Case No. 8:20CV249)
that he would be moving to the Nebraska State Penitentiary and the Nebraska
Department of Correctional Services (“NDCS”) website reflects that Plaintiff is
now in custody in the Diagnostic and Evaluation Center.1 The court has updated
Plaintiff’s address accordingly.

       On June 11, 2020, the court ordered Plaintiff to show cause within 30 days
why this case should not be dismissed for failure to pay the filing fee assessed by
the court on May 6, 2020. (Filing 8.) In light of Plaintiff’s recent move to a new
institution and out of an abundance of caution, the court will give Plaintiff



      1
          See https://dcs-inmatesearch.ne.gov/Corrections/COR_input.html.
   8:20-cv-00155-RGK-PRSE Doc # 9 Filed: 07/17/20 Page 2 of 2 - Page ID # 32




additional time to show cause why this case should not be dismissed for his failure
to pay the initial partial filing fee.

       If Plaintiff’s failure to pay by the court’s deadline was caused by prison
officials’ failure to adhere to his request to remit payment using funds from his
account, his failure to pay within the time ordered by the court will be excused.
However, if Plaintiff’s failure to pay by the court’s deadline was caused by his
failure to leave sufficient funds in his account to timely pay the initial partial filing
fee, his failure to pay will not be excused. Absent a sufficient response, the case
will be subject to dismissal. See Taylor v. Cassady, 570 Fed. App’x. 632 (8th Cir.
2014) (holding district court abused its discretion by dismissing case without first
taking steps to determine whether prisoner-plaintiff’s failure to pay the initial
partial filing fee “was caused by circumstances beyond his control, such as prison
officials’ failure to adhere to his request to remit payment using funds from his
account”).

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff will have 30 days to show cause why this case should not be
dismissed for failure to pay the initial partial filing fee. In the absence of cause
shown, this case will be dismissed without prejudice and without further notice.

      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: August 17, 2020: check for response
to show cause order.

      Dated this 17th day of July, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
                                           2
